                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

BOBETTE LERNER,

                       Plaintiff,                               8:20CV233

         vs.
                                                                  ORDER
AETNA HEALTH MANAGEMENT, LLC, a
Delaware Limited Liability Company; and
AETNA LIFE INSURANCE COMPANY,

                       Defendants.


         This matter comes before the Court on the parties’ Stipulation for Dismissal with

Prejudice (Filing No. 63). The Court being advised in the premises finds that such an

Order is proper.

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party responsible for their own attorneys’ fees and

costs.



         Dated this 8th day of July, 2021.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
